Citation Nr: 1231191	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for service connection for chronic back pain, status post lumbar fusion (low back disability) and if so, whether service connection is warranted.

2.  Entitlement to service connection for a skin rash of the lower extremities, to include as due to herbicide (Agent Orange) exposure. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961 and from April 1961 to November 1975, including service in the Republic of Vietnam from August 1966 to August 1967.  In this regard, the Board notes that the character of discharge for the Veteran's periods of service from March 1959 to February 1961, April 1961 to March 1969 was honorable.  Significantly, however, the character of the Veteran's discharge for his period of service from May 21, 1969 to November 20, 1975 was "under other than honorable conditions." 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  In November 2010 (i.e., after the Board's May 2009 remand), a previously misplaced claims folder was associated with the Veteran's claims file.  Significantly, this newly associated claims folder reveals that, in a March 1976 rating decision, the RO denied entitlement to service connection for spondylolysis on the grounds that the Veteran's low back pain began during a period of service from which he had received an "other than honorable discharge" and which had been found by VA to be under "dishonorable" conditions; namely, his period of service from April 1961 to November 1975.  Moreover, the Board notes that the Veteran appealed the RO's March 1976 decision to the Board which, in a September 1976 decision, determined that insofar as the Veteran's period of service from April 1961 to November 1975 was terminated under dishonorable conditions, the Veteran was not entitled to VA benefits based upon this period of service.  In light of the foregoing, the Veteran's claim of entitlement to service connection for chronic back pain, status post lumbar fusion, has been recharacterized as a petition to reopen a claim of entitlement to service connection for chronic back pain, status post lumbar fusion (low back disability).  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2011).  The Board again remanded the claim to the AOJ in August 2011 for further development and consideration. 

The issues of entitlement to service connection for a low back disability and a skin rash of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a September 1976 decision, the Board determined that the character of the Veteran's separation from service precluded entitlement to VA benefits (including in the context of a claim of service connection for a low back disability, characterized as spondylolysis).  A March 1987 decision by the RO continued the determination that the Veteran's character of discharge precluded entitlement to VA benefits (including as to his service connection claim for spondylolisthesis).   The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period. 

2.  Evidence received subsequent to the March 1987 RO decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability (including as to his character of discharge).  


CONCLUSIONS OF LAW

1.  The March 1987 RO decision is final as to the claim of service connection for a low back disability (and as to the Veteran's character of discharge).  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

2.  New and material evidence has been received since the March 1987 decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011). 

VA compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (West 2002). 

In December 1975, the Veteran requested service connection for a low back disability.  He essentially noted that he complained of intermittent episodes of low back pain and was diagnosed with spondylolysis of L5 in service starting in 1969.  A March 1976 rating decision denied entitlement to service connection for spondylolysis.  The RO noted that the Veteran's first period of service from March 1959 to February 1961 was under honorable conditions.  However, the Veteran's period of service from April 1961 to November 1975, the period in which he stated that he complained of low back pain, was under other than honorable conditions and therefore, he was barred from receiving compensation benefits related to disabilities incurred during this period of service.  The Veteran filed a timely notice of disagreement later that month.  He was issued an April 1976 statement of the case.  A September 1976 Board decision determined that the Veteran was not entitled to VA benefits based upon his service from April 1961 to November 1975 because such service was terminated under dishonorable conditions.  

In March 1987, the Veteran again requested service connection for a low back disability (claimed as spondylolisthesis).  In a March 1987 decision, the RO continued the determination that the Veteran's discharge in November 1975 was under conditions that constituted a bar to the payment of VA benefits.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  As such, the March 1987 decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986); see also 38 C.F.R. § 3.156(b) (2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

In September 2004, the Veteran again requested service connection for a low back disability.  

Of record is a request for information to the National Personnel Records Center (NPRC) in St. Louis, Missouri which provided a reply in August 2009.  The NPRC confirmed that the Veteran's periods of service from March 1959 to February 1961 and April 13, 1961, to May 20, 1969, are determined to be honorable for VA (HVA) purposes.  The Veteran is entitled to all VA benefits for any disabilities determined to be service connected during this period.  The Veteran's service from May 21, 1969 to November 20, 1975, is determined to be one period of service.  The discharge for this period of service is determined to be dishonorable for VA (DVA) purposes.  The Veteran is entitled to heath care under Chapter 17, Title 38 U.S.C., but no other VA benefits, for any disabilities incurred in or aggravated during this period of service. 

In general, decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  The Board notes that the new and material evidence requirement for reopening finally adjudicated claims applies to character of discharge decisions.  See D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120. 

In light of Shade, the Board finds that the new evidence reflecting that the character of the Veteran's discharge for the period of service from April 13, 1961, to May 20, 1969, was changed to honorable for VA purposes, is material and raises a reasonable possibility of substantiating the claim because the Veteran can now receive compensation for a low back disability incurred during this period of service.  See 38 C.F.R. § 3.156(a).  This determination is consistent with two DD-214s of record for the periods April 13, 1961 to May 20, 1963, and May 21, 1963 to March 5, 1969, which reflect honorable service for these two periods.  Moreover, a May 2012 rating decision located in Virtual VA that pertains to another claim lists these periods of service as honorable for VA purposes, which suggests that the AOJ is now considering the Veteran's service under different circumstances.  As new and material evidence has been received pertaining to the Veteran's character of discharge, the claim of service connection for a low back disability is reopened.  The underlying claim is addressed further in the remand section below.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a low back disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has determined that new and material evidence has been presented regarding the low back claim.  Having reopened the claim on the basis of this new and material evidence, however, the Veteran would be unduly prejudiced by the Board immediately proceeding with the re-adjudication of this claim on its underlying merits as the AOJ has not re-adjudicated the claim on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The claim must also be returned to the AOJ to provide the Veteran with information regarding VA's duties to notify and assist regarding his claim.

Regarding the Veteran's skin disability claim, an October 2009 VA examiner determined that the question of whether the Veteran's current skin disorder was incurred in service could not be answered "without resort to mere speculation."  A medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner's statement is confusing because it was also noted that the skin condition did not have its onset in service as per the Veteran and also service treatment records.  Additionally, the examiner indicated that it was difficult to diagnose the skin condition because there were no active lesions.  Thus, additional discussion by an examiner is necessary before a decision on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Nashville, Tennessee, and its associated outpatient clinic in Chattanooga.  Updated treatment records should be obtained in light of the remand.  In this regard, VA treatment records and examination reports dated through July 2012 are included in Virtual VA, but not the paper claims file currently before the Board.  It is unclear whether these additional records were considered in the AOJ's most recent re-adjudication of the claims in July 2012.  Thus, on remand, any additional records must be considered when the claims are again re-adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and development action contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 regarding his low back claim is completed.  This should include a new notice letter notifying the Veteran of the information and evidence necessary to substantiate a claim of service connection for a low back disability (including that the character of discharge for certain periods of his military service may preclude VA compensation benefits).  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since January 2010) from the Nashville VAMC (and the Chattanooga outpatient clinics) and associate the records with the paper claims folder or Virtual VA.

3.  Thereafter, schedule the Veteran for an appropriate VA skin examination to ascertain the nature and etiology of his current skin disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current skin disability, is casually related to his active military service only for the periods from March 1959 to February 1961 and April 1961 to March 1969, to include his presumed exposure to herbicides in Vietnam. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382. 

4.  Finally, re-adjudicate the claims on appeal, including the reopened claim of service connection for a low back disability on the merits.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond.  The SSOC should include consideration of all additional evidence not previously considered, including the evidence located in Virtual VA.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


